331 S.W.2d 52 (1959)
Doyle BRADSHAW, Appellant,
v.
STATE of Texas, Appellee.
No. 31239.
Court of Criminal Appeals of Texas.
December 9, 1959.
Rehearing Denied January 13, 1960.
No attorney for appellant of record on appeal.
Richard E. McDaniel, County Atty., Center, Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
This is an appeal from a conviction for driving while intoxicated as defined by Art. 802, Vernon's Annotated Penal Code.
The punishment was assessed at imprisonment in jail for 3 days, no fine being assessed. Under the statute a minimum fine of not less than $50 is mandatory.
The punishment assessed being less than the minimum provided by law, the judgment will be reversed on appeal, Henderson v. State, Tex.Cr.App., 318 S.W.2d 898 and Malone v. State, Tex.Cr.App., 328 S.W.2d 310.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.


*53 On Motion for Rehearing
BELCHER, Commissioner.
By affidavit filed in this court the state says that a clerical error was made in the entry of the judgment in the minutes of the trial court, and by such affidavit the state seeks to supply the data to correct the error. Such an error must be corrected in the trial court.
Until this appeal has become final, the trial court is without authority to correct the minutes of the court which form a part of the record on appeal. Art. 828, Vernon's Annotated Code of Criminal Procedure. Palacio v. State, Tex.Cr.App., 296 S.W.2d 550.
The motion for rehearing is overruled.
Opinion approved by the Court.